—In a proceeding pursuant to CPLR article 78 to review a determination of the Board of Appeals of the Village of Kings Point dated on February 9, 1994, which denied as time-barred an application to appeal a determination of the Building Inspector, the petitioners appeal (1) from a judgment of the Supreme Court, Nassau County (McCarty, J.), entered September 16, 1994, which denied the petition and dismissed the proceeding, and (2) as limited by their brief, from so much of an order of the same court dated January 31, 1995, as, upon reargument, adhered to the prior determination.
Ordered that the appeal from the judgment is dismissed since the judgment was superseded by the order made upon reargument; and it is further,
Ordered that the order is affirmed insofar as appealed from; and it is further,
Ordered that the respondent is awarded one bill of costs.
The application to appeal from the determination of the Building Inspector was not timely and was properly denied (see, Village Law § 7-712-a [5]).
The appellants’ remaining contentions are without merit. Thompson, J. P., Altman, Friedmann and Goldstein, JJ., concur.